573 So.2d 426 (1991)
Eddie CARTER and Frank E. Johnson, Appellants,
v.
STATE of Florida, Appellee.
Nos. 89-2328, 89-2340.
District Court of Appeal of Florida, Fifth District.
January 31, 1991.
James B. Gibson, Public Defender, and Daniel J. Schafer, Asst. Public Defender, Daytona Beach, for appellants.
Robert A. Butterworth, Atty. Gen., Tallahassee, and James N. Charles, Asst. Atty. Gen., Daytona Beach, for appellee.
*427 COBB, Judge.
We affirm the convictions of the appellants, Eddie Carter and Frank Johnson, for three counts of sexual battery and kidnapping. We reverse the sentence imposed on Carter because victim injury points were assessed on his sentencing guidelines scoresheet for each of three sexual batteries committed against one victim during one criminal episode, contrary to Florida Rule of Criminal Procedure 3.701 d.7. (1988), which limited such scoring to "each victim," not to each count. See Weekley v. State, 553 So.2d 239 (Fla. 3d DCA 1989).
Both convictions, and the sentence of Johnson, are affirmed. The sentence of the appellant Carter is reversed and remanded for resentencing.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
DAUKSCH and W. SHARP, JJ., concur.